DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 7-10 is/are rejected under 35 U.S.C. 102(a (1) ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uzio (US6498280).
Uzio teaches a dehydrogenation catalyst composite comprising  a support,  at least one  metal preferably selected from noble metals from groups 8, 9 or 10 and preferably platinum;  at least one group 14 metal is selected from tin, germanium and lead, preferably tin;  at least one  alkali or alkaline-earth metal (col. 4 lines 7-36, claim 1, 6).   Uzio also specifically discloses the catalyst comprising delta alumina as support and Pt, tin and lithium (example 1-4). 
Regarding claim 1, Uzio does not expressly teach the alumina support having an X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 
However, Uzio already teaches an identical alumina support comprising delta alumina as that of instant application,  therefore, identical X-ray diffraction pattern,  i.e. an identical X-ray diffraction pattern having identical peaks and corresponding identical intensities with such peaks as that of instantly claimed is  associated or expected. 
Regarding claim 2-5,  Uzio already teaches an identical alumina support comprising delta alumina as that of instant application, therefore, identical X-ray diffraction pattern as that of instantly claimed, i.e. an  identical X-ray diffraction pattern having identical highest third 2ө diffraction angle peak, first 2ө diffraction angle being an intensity of 0.3 to 0.7 of the third 2ө diffraction angle peak intensity, having a single peak between the diffraction angles (2ө) of 50°±0.4° to 52°±0.4°, having a peak splitting between the diffraction angles (2ө) of about 43°±0.4° to about 49°±0.4°  as that of instantly claimed is associated or expected. 
Regarding claim 6,  Uzio teaches delta aluina having a specific surface area of 130 m2/g (example 1).  Alternatively, Uzio also discloses the catalyst support supports are preferably transition aluminas or silicas with a specific surface area in the range 25 to 300 m2 /g, preferably in the range 80 to 200 m2 /g, wherein such specific surface area overlapping with that of instantly claimed surface area thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 

Regarding claim 8 and 10, Uzio already teaches such limitation. 
Regarding claim 9,  Uzio further discloses the alkali metal selected from lithium, sodium, potassium and cesium,  preferably being potassium (col. 4 lines 29-32).   Alternatively, it would have been obvious for one of ordinary skill in the art “obvious to try”  potassium for providing needed alkali metal element to the catalyst composition because choosing potassium from a finite number of identified, predictable solutions (i.e. from lithium, sodium, potassium and cesium) with a reasonable expectation of success (see MPEP 2143 KSR). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No.  11000832. Although the claims at issue are not identical, they are not patentably distinct from each other because  US’832 teaches a catalytic composite comprising   transition alumina having  at least two diffraction angle peaks between 32.0and 70.0° 2ө, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, having uniformly dispersed on transition alumina  at least one platinum group metal, at least one promoter metal selected from the group consisting of tin, germanium, rhenium, gallium, bismuth, lead, indium, cerium, zinc, at least one modifier metal selected from the group consisting of alkali metals, alkaline earth metals and mixtures thereof.   Even though US’832 does not expressly mention delta alumina, however, US’832 already teaches a transition alumina having same or substantially the same X-ray diffraction pattern, therefore, same or substantially the same crystalline format of such alumina being delta formula is expected.  Furthermore, US’832 disclosed transition alumina is same as that of instantly claimed, therefore, other claimed X-ray diffraction pattern, peak intensity ratio, etc.  is not specifically disclosed by US’832  would be expected as well. 
Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10737244. Although the claims at issue are not identical, they are not patentably distinct from each other because  US’244 teaches a substantially the same catalyst composite comprising a first component selected from the group consisting of Group VIII noble metals and mixtures thereof, a second component selected from the group consisting of alkali metals or . 
Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10646855. Although the claims at issue are not identical, they are not patentably distinct from each other because  US’244 teaches a substantially the same catalyst composite comprising a first component selected from the group consisting of Group VIII noble metals and mixtures thereof, a second component selected from the group consisting of alkali metals or alkaline-earth metals and mixtures thereof, and a third component selected from the group consisting of tin, germanium, lead, indium, gallium, thallium and mixtures thereof; and a support  wherein the support the support is selected from the group consisting of . 

Response to Arguments
Applicant's arguments filed on 09/24/2021  have been fully considered but they are not persuasive.  In response to applicant’s arguments about Uzio not teaching an alumina support having X-ray diffraction pattern comprising at least three diffraction angle peaks between 32.0° and 70.0° because same anatase TiO2 as compared to rutile TiO2 having different X-ray diffraction pattern, first of all, instant invention directs to an alumina support comprising delta alumina having such recited X-ray diffraction pattern but not directs to TiO2 at all.  Secondly, the examiner recognized that Uzio not expressly teach an alumina support having the X-ray diffraction pattern comprising at least three diffraction angle peaks between 32.0° and 70.0°, however, Uzio already teaches an identical alumina support comprising delta alumina as that of instant  

    PNG
    media_image1.png
    313
    356
    media_image1.png
    Greyscale

Similarly reasons for sustaining double patenting rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JUN LI/           Primary Examiner, Art Unit 1759